On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
The judgment herein is amended so as to read as follows:
*935The judgment appealed from, which allowed plaintiff $10 per week for 200 weeks, subject to a credit of $2,126.80, and condemned defendant to pay the costs, is set aside, and it is now ordered, adjudged, and decreed that plaintiff have judgment against defendant for $10 per week, payable weekly during the period of disability, not, however, beyond 300 weeks, plus $150 medical expenses, less $2,065.40 already paid, and that defendant pay the costs of the lower court, and plaintiff those of the appeal. Rehearing refused.